Exhibit 10.6

 

   Borrower:    WILLIAM LYON HOMES, INC.    Loan No.:    7600004024

THIRD MODIFICATION AGREEMENT

THIS THIRD MODIFICATION AGREEMENT (the “Amendment”) is dated December 23, 2008,
by and between WILLIAM LYON HOMES, INC., a California corporation (“Owner”), and
CALIFORNIA NATIONAL BANK, a national banking association (“Lender”).

RECITALS

A. Owner and Lender entered into that certain Borrowing Base Revolving Line of
Credit Agreement dated July 10, 2006 (as heretofore amended by the First
Amendment, First Modification and Second Modification (each as defined below),
the “Loan Agreement”), pursuant to which Lender agreed to extend to Owner a
maximum Commitment Amount of $50,000,000.00 (the “Loan”), upon the terms and
conditions set forth in said Loan Agreement, for the purpose of providing funds
for financing the development of certain Approved Subdivisions and construction
of Improvements thereon. The Loan is evidenced by that certain Borrowing Base
Secured Promissory Note dated July 10, 2006, in the principal amount of
$50,000,000.00 made by Owner in favor of Lender (the “Original Note”). The Loan,
the Loan Agreement and the Note are secured by, among other things, certain
Deeds of Trust, executed by Owner, as “Trustor” in favor of Lender, as
“Beneficiary,” encumbering the Approved Subdivisions and Improvements more
particularly described therein. The Deeds of Trust securing the Loan and
executed by Owner as of the dated of this Agreement are set forth on Schedule 1
hereto. The Deeds of Trust and all other documents executed and delivered by
Owner in connection with the Loan and the Note which provide security for the
Loan are hereinafter collectively referred to as the “Security Instruments.”

B The Loan Agreement was amended pursuant to a First Amendment to Borrowing Base
Revolving Line of Credit Agreement dated February 20, 2007 (“First Amendment”),
an Extension and Modification Agreement dated August 2, 2007 (the “First
Modification”), and a Second Extension and Modification Agreement dated May 21,
2008 (the “Second Modification”), each executed by Owner and Lender. The
Original Note, the Loan Agreement, the First Amendment, the First Modification,
the Second Modification, the Security Instruments and all other documents
executed by or on behalf of Owner in connection with the Loan are hereinafter
collectively referred to as the “Loan Documents.” Unless otherwise defined
herein, capitalized terms used in this Amendment shall have the same meanings as
set forth in the Loan Agreement and the Note.

C. Lender is the holder of the Note, and the secured party under each and all of
the Security Instruments.

D. As of the date hereof, the outstanding principal balance of the Note is Ten
Million Seven Hundred Twenty-Six Thousand Six Hundred Fifty-Nine and 37/100
Dollars ($10,726,659.37) and Thirty-One Million Eight Hundred Seventy-Four
Thousand Seven Hundred Ninety-Six and 63/100 Dollars ($31,874,796.63) remains
undisbursed.



--------------------------------------------------------------------------------

E. Owner and Lender now desire to make certain modifications to the Note and the
Loan Agreement in consideration of Owner’s agreements hereinafter described and
payment to Lender of the sums hereinafter described.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Owner and Lender hereby agree as follows:

1. Amended and Restated Note. Subject to the satisfaction of the conditions
precedent set forth in Section 5 below, the Original Note is amended and
restated in its entirety pursuant to that Amended and Restated Borrowing Base
Secured Promissory Note of even date herewith in the principal amount of
$30,000,000.00 (the “Note”), a true and correct copy of which is attached hereto
as Exhibit “A”.

2. Commitment Agreement; Interest Rate; Facility Increase. Subject to the
satisfaction of the conditions precedent set forth in Section 5 below, Article 1
[Definitions] of the Loan Agreement is amended as follows:

(a) Commitment Agreement. The defined term “Commitment Amount” is deleted in its
entirety and replaced with the following:

“Commitment Amount” means THIRTY MILLION AND NO/100THS DOLLARS
($30,000,000.00).”

(b) Interest Rate. The defined term “Interest Rate” is deleted in its entirety
and replaced with the following:

“Interest Rate” means the Reference Rate plus one percent (1.0%), with such
interest rate being adjusted from time to time as and when the Reference Rate is
adjusted.”

(c) Facility Increase. The defined term “Facility Increase” is deleted in its
entirety.

3. Deletion of Increase in Commitment Amount. Subject to the satisfaction of the
conditions precedent set forth in Section 5 below, Article 2 [Loan Facility] is
amended by deleting Section 2.1(d) in its entirety and replacing it with the
following:

“d. [Intentionally Omitted.]”

4. Financial Covenants. Subject to the satisfaction of the conditions precedent
set forth in Section 5 below, Article 7 [Financial Covenants] of the Loan
Agreement is amended as follows:

(a) Minimum Tangible Net Worth. Section 7.1 is deleted in its entirety and
replaced with the following:

 

-2-



--------------------------------------------------------------------------------

“7.1 Minimum Tangible Net Worth Covenant. WLH will maintain, on a consolidating
basis, a minimum Tangible Net Worth equal to or greater than Ninety Million
Dollars ($90,000,000.00).”

(b) Leverage Ratio. Section 7.2 is deleted in its entirety and replaced with the
following:

“7.2 [Intentionally Omitted.]”

(c) Minimum Liquidity. Section 7.4 is deleted in its entirety and replaced with
the following:

“7.4 Minimum Liquidity. WLH shall maintain, on a consolidating basis, at all
times, Available Liquidity which, is equal to or greater than Thirty Million
Dollars ($30,000,000).”

5. No Set Off. Section 12.1 is deleted in its entirety and replaced with the
following:

“Notwithstanding any provision of any Loan Document or applicable law to the
contrary, in no event shall Lender, whether with or without demand or notice to
Borrower, exercise any right to set-off and apply deposits (whether certificates
of deposit, demand, general, savings, special, time, or other, and whether
provisional or final) held by Lender for Borrower or any other liabilities or
other obligations of Lender to Borrower against or to the Obligations. By its
signature below, Lender hereby waives any right it may have to set-off and apply
such deposits or other liabilities against or to the Obligations.”

6. Conditions Precedent. The effectiveness of this Amendment is subject to
satisfaction of the following conditions precedent and other requirements of
Lender set forth herein:

(a) Owner shall deposit with Lender concurrently with its execution and delivery
of this Amendment:

(i) The Note fully executed by Owner;

(ii) A Reaffirmation of Guarantees, fully executed by William Lyon Homes, a
Delaware corporation; and

(iii) Any and all additional documents and items as Lender may reasonably
require in connection with this Amendment.

(b) Owner shall pay or cause to be paid to Lender on or before its execution and
delivery of this Amendment, all legal, title, escrow, documentation, and other
costs incurred by or on behalf of Lender in connection with this transaction
including without limitation, the preparation of this Amendment and all other
documents prepared in connection herewith.

 

-3-



--------------------------------------------------------------------------------

7. Application of Payments. From and after the date of this Amendment, all
payments under the Note shall be applied in accordance with its terms and the
terms of the Loan Agreement as amended by this Amendment.

8. Reaffirmations. Owner hereby reaffirms to Lender the continued truth and
accuracy of the representations and warranties made by Owner in the Loan
Agreement and each and all of the other Loan Documents, with the understanding
that Lender is relying upon the continued truth and accuracy of all such
representations and warranties in entering into this Amendment. Owner hereby
further affirms and certifies that as of the date of this Amendment, no default
or Event of Default as described in the Note, the Loan Agreement or any of the
other Loan Documents exists or would be existing with the passage of time or the
giving of notice or both.

9. Acknowledgments and Waivers.

(a) Owner acknowledges and confirms that it is fully liable under the Note, as
amended hereby, including, without limitation, that it is obligated to pay all
amounts of principal and interest, late charges, and other sums which may now or
hereafter become due and owing under the Note, as amended hereby, and all taxes,
insurance premiums and other sums that may be due and payable under the
provisions of the Deeds of Trust and other Loan Documents; Owner acknowledges
and admits the indebtedness evidenced by the Note, as amended hereby, and
unconditionally promises and agrees to pay the same with interest thereon within
the time and in the manner required in the Note, as amended hereby, together
with attorneys’ fees, costs of collection, and any other sums secured by the
Deeds of Trust and other Security Instruments; and Owner further acknowledges
and agrees that upon any default or Event of Default under the Note or any of
the other Loan Documents from and after the date of this Amendment, Lender, in
addition to any other rights it may have under the Loan Documents, at law or in
equity, shall have the right to declare the entire unpaid balance of principal
and interest under the Note immediately due and payable.

(b) Owner, on behalf of itself and on behalf of its officers, directors,
shareholders, agents, employees, successors and assigns (collectively, the
“Owner Parties”), and each of them, and anyone claiming through or under them,
hereby releases, acquits and forever discharges Lender and its principals,
officers, directors, shareholders, agents, employees, successors and assigns
(collectively, the “Lender Parties”) and each of them, of and from any and all
claims, causes of action in law or equity, suits, debts, liens, obligations,
promises, demands, liabilities, damages, losses, costs and expenses of every
nature, character and description whatsoever in existence as of the execution of
this Amendment, known or unknown, fixed or contingent, which the Owner Parties,
or any of them, may have or may hereafter acquire against the Lender Parties and
each of them based on or arising out of the Note, the Loan Agreement, the other
Loan Documents, this Amendment and the transactions contemplated by said
documents, existing prior to the date of this Amendment. With respect to the
foregoing release, Owner, on behalf of itself and on behalf of the Owner Parties
and each of them hereby acknowledges and waives the provisions of California
Civil Code Section 1542, which states:

 

-4-



--------------------------------------------------------------------------------

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Owner acknowledges that it has been advised or has had the opportunity to be
advised by its attorneys concerning the foregoing, and in light thereof,
expressly acknowledges the aforementioned waiver and release of any and all
rights it may have under California Civil Code Section 1542 or any other State
or Federal statute or legal principle of similar effect with respect to the
foregoing.

(c) In further consideration of the extension of the Maturity Date under the
Note, the provisions of Section 3511 of the Commercial Code of California
requiring presentment of said Note to Owner, demand of payment, protest, notice,
notice of dishonor, and notice of nonpayment are hereby waived.

10. Independent Security. Owner hereby agrees that any and all security for the
Note including, without limitation, each Deed of Trust, may be enforced by
Lender concurrently or independently in such order as Lender may determine; and
with reference to any such security in addition to each Deed of Trust, Lender
may, without consent of or notice to Owner, exchange, substitute or release such
security without affecting the liability of Owner, and Lender may release any
one or more parties hereto or to the above obligation, or permit the liability
of said party or parties to terminate without affecting the liability of any
other party or parties liable thereon.

11. Amendment Not a Novation; Ratification. This Amendment is an extension and
deferment only, and not a novation. Except as modified by this Amendment, the
terms and provisions of the Note, the Loan Agreement, the Deeds of Trust and
each and all of the other Loan Documents are hereby ratified and affirmed in all
respects by the parties hereto, and shall remain binding and controlling on the
parties.

12. Reaffirmation of Environmental Indemnity Agreement. In connection with the
Loan, Owner executed an Environmental Indemnity Agreement in favor of Lender
dated July 10, 2006. Owner hereby reaffirms that the terms, covenants,
conditions and obligations of the Environmental Indemnity Agreement remain
binding upon Owner and are in full force and effect, notwithstanding the
modification of the Loan Documents pursuant to this Amendment.

13. Miscellaneous. Owner and Lender agree to deliver such additional documents
and instruments and to do or cause to be done such other acts and things as may
be reasonably necessary to assure the parties hereto of the benefit of the
agreements contained in this Amendment. This Amendment constitutes the entire
agreement between the parties with respect to the subject matter hereof. Each of
the parties to this Amendment acknowledges that it has had the opportunity to
seek legal advice as to the terms of this Amendment, and this Amendment shall be
construed fairly as to each of the parties, regardless of which party prepared
this Amendment. Neither this Amendment nor any of the provisions hereof may be
changed, waived, discharged or terminated, except by an instrument in writing
signed by the party against whom the enforcement of the change, waiver,
discharge or termination is sought. No waiver of

 

-5-



--------------------------------------------------------------------------------

any right hereunder shall constitute waiver of any other or future right. In any
dispute arising out of or related to this Amendment or any of the terms and
provisions contained herein, the prevailing party in such dispute shall be
entitled to recover from the losing party, in addition to any other relief, all
attorneys’ fees and costs incurred by the prevailing party in connection with
said dispute. All provisions of this Amendment shall be binding upon and inure
to the benefit of and be enforceable by the parties hereto and their respective
heirs, legal representatives, successors and assigns. This Amendment shall be
governed by and construed in accordance with the laws of the State of
California.

[SIGNATURE PAGE FOLLOWS]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

  LENDER:  

CALIFORNIA NATIONAL BANK,

a national banking association

    By:  

/s/ Andrew Zinn

    Name:   Andrew Zinn     Its:   Vice President   OWNER:  

WILLIAM LYON HOMES, INC.,

a California corporation

    By:  

/s/ Michael D. Grubbs

    Name:  

Michael D. Grubbs

    Title:  

Senior Vice President

    By:  

/s/ Richard S. Robinson

    Name:  

Richard S. Robinson

    Title:  

Senior Vice President

 

  -7-  

Signature Page to Extension and Modification

Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

DEEDS OF TRUST

 

  1. Verona – Construction Loan Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated July 10, 2006, by William Lyon
Homes, Inc., a California corporation, as Trustor, in favor of California
National Bank, a national banking association, as Beneficiary, and recorded in
the Official Records of Sacramento County on July 25, 2006 at Book 20060725,
Page 2243.

 

  2. Kingwood – Construction Loan Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated July 10, 2006, by William Lyon
Homes, Inc., a California corporation, as Trustor, in favor of California
National Bank, a national banking association, as Beneficiary, and recorded in
the Official Records of Clark County, Nevada on July 25, 2006, as Instrument No.
20060725-0004149.

 

  3. Serafina -

a. Construction Loan Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated July 10, 2006, by William Lyon Homes, Inc., a
California corporation, as Trustor, in favor of California National Bank, a
national banking association, as Beneficiary, and recorded in the Official
Records of Riverside County, California on August 7, 2006, as Document Number
2006-0578867.

b. First Amendment to Construction Loan Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing dated January 16, 2007, by William
Lyon Homes, Inc., a California corporation, as Trustor, in favor of California
National Bank, a national banking association, as Beneficiary, and recorded in
the Official Records of Riverside County on January 24, 2007, as Document Number
2007-0055265.

c. Second Amendment to Construction Loan Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing dated June 6, 2007, by William Lyon
Homes, Inc., a California corporation, as Trustor, in favor of California
National Bank, a national banking association, as Beneficiary, and recorded in
the Official Records of Riverside County on June 29, 2007, as Document Number
2007-0429419.

d. Third Amendment to Construction Loan Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing dated August 23, 2007, by William
Lyon Homes, Inc., a California corporation, as Trustor, in favor of California
National Bank, a national banking association, as Beneficiary, and recorded in
the Official Records of Riverside County on August 24, 2007, as Document Number
2007-0544971.



--------------------------------------------------------------------------------

  4. Sage Court

a. Construction Loan Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated July 23, 2007, by William Lyon Homes, Inc., a
California corporation, as Trustor, in favor of California National Bank, a
national banking association, as Beneficiary, and recorded in the Official
Records of Los Angeles County, California on July 25, 2007, as Instrument Number
07-1753723.

b. Construction Loan Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated August 29, 2007, by William Lyon Homes, Inc.,
a California corporation, as Trustor, in favor of California National Bank, a
national banking association, as Beneficiary, and recorded in the Official
Records of Los Angeles County, California on August 29, 2007, as Instrument
Number 07-0215838.

 

  5. Vinter’s Grove

a. Construction Loan Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated July     , 2007, by William Lyon Homes, Inc.,
a California corporation, as Trustor, in favor of California National Bank, a
national banking association, as Beneficiary, and recorded in the Official
Records of San Bernardino County, California on July     , 2007, as Instrument
Number                 .

b. Construction Loan Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated July     , 2007, by William Lyon Homes, Inc.,
a California corporation, as Trustor, in favor of California National Bank, a
national banking association, as Beneficiary, and recorded in the Official
Records of San Bernardino County, California on July     , 2007, as Instrument
Number                 .

 

-9-